        Case 9:18-cr-00032-DLC Document 82 Filed 09/09/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


  UNITED STATES OF AMERICA,
                                                  CR 18–32–M–DLC
                      Plaintiff,

        vs.                                             ORDER

  JOSHUA DAVID HOFFMAN,

                      Defendant.

      Before the Court is counsel for Defendant Joshua David Hoffman’s Motion

to Withdraw as Counsel and continue the revocation proceeding currently set for

September 10, 2020. (Doc. 81.) Counsel represents that after meeting with Mr.

Hoffman, the existence of a conflict that would violate Montana Rules of

Professional Conduct 1.7(a)(1) was discovered. (Id. at 2.) Counsel indicates that

the United States has been apprised of the issue but does not indicate whether the

United States objects to this motion. (Id.)

      IT IS ORDERED that this motion (Doc. 81) is GRANTED.

      IT IS FURTHER ORDERED that the Revocation Hearing currently set for

September 10, 2020 at 10:30 A.M. is VACATED. The Court will issue an order

setting a new hearing date upon new counsel’s appearance in this matter.

Defendant shall remain in custody.

                                          1
        Case 9:18-cr-00032-DLC Document 82 Filed 09/09/20 Page 2 of 2



      IT IS FURTHER ORDERED that the Federal Defenders of Montana shall

locate conflict-free counsel for Mr. Hoffman. The clerk of court is directed to

notify the Federal Defenders of Montana of this Order.

      DATED this 9th day of September, 2020.




                                         2
